


EMPLOYEE AGREEMENT




THIS EMPLOYEE AGREEMENT made as of November 1, 2011 by and between Lightwave
Logic, Inc., a Nevada corporation (the “Company”), whose principal place of
business is at 111 Ruthar Drive, Newark, Delaware 19711; and Louis C Glasgow
(“Employee”), who resides at 1693 Yardley, West Chester, PA 19380.




WHEREAS, the Company wishes to procure the services of Employee under the terms
and conditions set forth and Employee wishes to be employed on these terms and
conditions.




WHEREAS, the parties to this Employee Agreement wish to enter into a written
expression of their relationship as Employer and Employee.




THEREFORE, in consideration of the agreements contained in this Employee
Agreement, the parties, intending to be legally bound, agree as follows:




ARTICLE 1

Employment




1.1.

Employment. The Company agrees to employ Employee, and Employee accepts
employment with the Company, on and subject to the terms and conditions set
forth in this Employee Agreement.




1.2.

Term.

Subject to the provisions for termination as provided in Article 9 of this
Employee Agreement, the term of this agreement shall begin on November 1, 2011
and shall terminate 12 months thereafter. This Employee Agreement may be renewed
for successive 12 month terms upon the written agreement of the parties hereto
that shall be delivered by each party to the other not less than 60 days prior
to the expiration of the existing term.




ARTICLE 2

Duties




2.1.

Position and Duties. The Company agrees to employ Employee to act as its Chief
Technology Officer. Employee shall be responsible for performing the duties as
described on Appendix A attached hereto and made a part hereof. Employee agrees
that he will serve the Company faithfully and to the best of his ability during
the term of employment, under the direction of the Chief Executive Officer of
the Company. The Company and Employee may jointly from time to time to change
the nature of Employee’s duties and job title.




2.2.

Time Devoted to Work.  Employee agrees that he will devote all of the necessary
business time, attention, and energies, as well as Employee’s best talents and
abilities to the business of the Company in accordance with the Company’s
instructions and directions.  Employee may engage in other business activities
unrelated to the Company during the term of this Employee Agreement so long as
such other business activities do not interfere with the terms and conditions of
this Employee Agreement.





1




--------------------------------------------------------------------------------




ARTICLE 3

Place of Employment




3.1.

Place of Employment.   Employee shall perform his duties under this Employee
Agreement at 1693 Yardley, West Chester, PA 19380.




ARTICLE 4

Compensation of Employee




4.1.

Base Compensation.  For all services rendered by Employee under this Employee
Agreement, the Company agrees to pay Employee the rate of $104,000 per year,
which shall be payable to Employee not less frequently than monthly, or as is
consistent with the Company’s practice for its other employees.  




4.2.

Additional Compensation. Employee shall receive other compensation as more fully
described on Appendix B, attached hereto and made a part hereof.  







4.3.

 Reimbursement for Business Expenses.  Subject to the approval of the Company,
the Company shall promptly pay or reimburse Employee for all reasonable business
expenses incurred by Employee in performing Employee’s duties and obligations
under this Employee Agreement, but only if Employee properly accounts for
expenses in accordance with the Company’s policies.




ARTICLE 5

Intentionally Left Blank




ARTICLE 6

Intentionally Left Blank




ARTICLE 7

Intentionally Left Blank




ARTICLE 8

Maintenance of Liability Insurance




So long as Employee shall serve as Director of Corporate Communications of the
Company pursuant to this Employee Agreement, the Company shall obtain and
maintain in full force and effect a policy of director’s and officer’s liability
insurance in reasonable amounts from an established and reputable insurer. In
all policies of such insurance, Employee shall be named as an insured in such
manner as to provide Employee the same rights and benefits as are accorded to
the most favorably insured of the Company’s officers or directors.








2




--------------------------------------------------------------------------------




ARTICLE 9

Termination of Employment




9.1.

Termination of Employment. Employee’s employment hereunder shall automatically
terminate upon (i) his death (ii) the expiration of the term of this Employee
Agreement; or (iii) Employee voluntarily leaving the employ of the Company.




9.2.

Termination For Employee’s Failure to Meet Performance Standard.  Employee’s
employment with the Company shall terminate, at the Company’s discretion, upon
15 days prior written notice to Employee if the Company terminates his
employment hereunder for "cause." For purposes hereof, "cause" shall include (i)
Employee’s willful malfeasance, misfeasance, nonfeasance or gross negligence,
(ii) any willful misrepresentation or concealment of a material fact made by
Employee in connection with this Employee Agreement; (iii) the willful breach of
any covenant made by Employee hereunder; or (iv) the failure of Employee to meet
the performance standards more fully described in Appendix A attached hereto and
made a part hereof.




Notwithstanding the above, if the Employee is terminated by the Company without
cause, the Company shall be obligated to pay to Employee the compensation set
forth in Section 4 hereof for the remainder of the term of this Employee
Agreement.




ARTICLE 10

Confidential Information




10.1.

 Disclosures While Employed by the Company.  Employee acknowledges that, in
performing duties on behalf of the Company prior to this Employee Agreement, and
in performing the duties required by this Employee Agreement, and Employee has
made use of, acquired, and added to, and will be making use of, acquiring and
adding to, the confidential and proprietary information of the Company and/or
those persons or entities directly or indirectly controlling or controlled by,
or under direct or indirect common control with, the Company (each an
“Affiliate” and collectively, the “Affiliates”), which (i) is of a special
nature and value, (ii) is not public information or is not generally known or
available to the Company’s and/or the Affiliates’ competitors, (iii) is known
only by the Company and/or the Affiliates and those of their respective
employees, independent contractors, consultants, suppliers, customers or agents
to whom such data and information must be confided in order to apply it to the
uses intended, and (iv) relates to matters such as, but not limited to, the
Company’s and the Affiliates’ respective methods of operation, internal
structure, financial affairs, programs, software, equipment and techniques,
existing and contemplated facilities, products and services, know-how,
inventions, systems, devices (whether or not patentable), methods, ideas,
procedures, manuals, confidential studies and reports, lists of suppliers and
customers and prospective suppliers and customers, financial information and
practices, plans, pricing, selling techniques, sales and marketing programs and
methods, names, addresses and telephone numbers of the Company’s and/or the
Affiliates’ suppliers and customers, credit and financial data of the Company’s
and/or the Affiliates’ suppliers and customers, particular business requirements
of the Company’s and/or the Affiliates’ suppliers and customers, special methods
and processes involved in designing, producing and selling the Company’s and/or
the Affiliates’ products and





3




--------------------------------------------------------------------------------

services, any other information related to the Company’s and/or the Affiliates’
suppliers and customers that could be used as a competitive advantage by the
Company’s and/or the Affiliates’ competitors if revealed or disclosed to such
competitors or to persons or entities revealing or disclosing same to such
competitors, and all “trade secrets” (as that term is defined in O.C.G.A.  s.
10-1-761, as amended) of the Company and/or the Affiliates, all of which,
together with any and all extracts, summaries and photo, electronic or other
copies or reproductions, in whole or in part thereof, stored in whatever medium
(including electronic or magnetic), shall be deemed the Company’s and/or the
Affiliates’ exclusive property, as applicable, and shall be deemed to be
“Confidential Information.”  Employee acknowledges that the Confidential
Information has been and will continue to be of central importance to the
business of the Company and the Affiliates, and that disclosure of it to, or its
use by, others could cause substantial loss to the Company and the Affiliates.
 In consideration of Employee’s employment hereunder, Employee agrees that, at
all times during the term of this Employee Agreement, and (i) with respect to
all Confidential Information constituting “trade secrets,” for so long
thereafter as such Confidential Information continues to constitute “trade
secrets” (or for the period beginning on the last day of the term of this
Employee Agreement and ending five (5) years thereafter, whichever is longer);
and (ii) with respect to all Confidential Information not constituting “trade
secrets,” for the period beginning on the last day of the term of this Employee
Agreement and ending five (5) years thereafter, Employee shall not, directly or
indirectly, use, divulge or disclose to any person or entity, other than those
persons or entities employed or engaged by the Company who or which are
authorized to receive such information, any of such Confidential Information,
and Employee shall hold all of the Confidential Information confidential and
inviolate and will not use such Confidential Information against the best
interests of the Company or any of the Affiliates.




10.2.

Disclosures After Employment Terminates; Return of Records.  Employee
acknowledges and agrees that all supplier, customer, employee and contractor
files, contracts, agreements, financial books, records, instruments and
documents, supplier and customer lists, memoranda, data, reports, sales
documentation and literature, software, rolodexes, telephone and address books,
letters, research, listings, and any other instruments, records or documents
relating or pertaining to (i) the customers or suppliers of the Company and/or
any of the Affiliates serviced by or serving the Company, any of the Affiliates
or Employee, (ii) the duties performed hereunder by Employee, or (iii) the
business of the Company and/or any of the Affiliates (collectively, the
“Records”) shall at all times be and remain the exclusive property of the
Company and/or the Affiliates, as applicable.  Upon termination of Employee’s
employment hereunder for any reason whatsoever, Employee shall promptly return
to the Company all Records (whether furnished by the Company or any of the
Affiliates or prepared by Employee), and Employee shall neither make nor retain,
nor allow any third party to make or retain, any photo, electronic or other copy
or other reproduction of any of such Records after such termination.  




10.3

Assignment of Inventions and Works Made for Hire.   Employee hereby irrevocably
assigns and transfers, and agrees to assign and transfer, to the Company all of
Employee’s right, title and interest in and to any and all Inventions and Works
Made for Hire (each as hereinafter defined) made, generated or conceived by
Employee while employed by the Company at any time, whether alone or with the
assistance of others, whether or not made, generated or conceived during normal
business hours, and whether or not his employment with





4




--------------------------------------------------------------------------------

the Company is hereafter terminated for any reason whatsoever.  For purposes of
this Employee Agreement, “Inventions” shall mean any and all discoveries,
improvements, innovations, ideas, formulae, devices, systems, software programs,
processes, products and any other creations similar thereto which pertain or
relate to the Company’s electro-optical polymer technology.  For purposes of
this Employee Agreement, “Works Made for Hire” shall mean any and all “work made
for hire”, as that term is defined in Section 101 of the United States Copyright
Law, Title 17 of the United States Code, as amended.  Upon the Company’s
request, Employee will promptly execute and sign any and all applications,
assignments, and other documents, and will promptly render all assistance, which
may be reasonably necessary for the Company to obtain patent, copyright or any
other form of intellectual property protection.




ARTICLE 11

Protective Covenants




Employee acknowledges that his specialized skills, abilities and contacts are
important to the success of the Company, and agrees that he shall faithfully and
strictly adhere to the following covenants:




11.1.

Non-competition. Employee acknowledges that by reason of the character and
nature of the Company’s business activities and operations, and further by
reason of the scope of the territory in which Employee will perform the services
under this Employee Agreement, in order to protect the Company’s legitimate
business interests it is necessary for Employee to agree not to engage in
certain specified activities in such territory at any time during the term of
this Employment Agreement and for a period of time thereafter.  Therefore, at
all times during the term of this Employee Agreement, and for a period of five
(5) years thereafter, Employee will not, directly or indirectly, within the
Territory (as defined below), (a) for himself, in his capacity as a Competing
Business, (b) as a consultant, manager, supervisor, employee or owner of a
Competing Business (as defined below), or (c) as an independent contractor for a
Competing Business, engage in any business in which Employee provides services
which are the same as or substantially similar to the services Employee is
providing hereunder. “Competing Business” shall mean any person, business or
entity who or which sells, markets or distributes products and/or sells,
furnishes or provides services substantially the same as those sold, marketed,
distributed, furnished or supplied or expected to be sold, marketed,
distributed, furnished or supplied by the Company during the term of this
Employee Agreement. “Territory” shall mean the (i) the United States of America;
(ii) any market area that the Company conducts its business; or (iii) any
contemplated market area that the Company intends to conduct its business within
the following five (5) years of the date of Employee’s termination.
“Contemplated Market Area” shall mean any market area which the Company has
evaluated, is evaluating, or expects to evaluate and the Company has a
reasonable expectation that the Company will conduct business in such area.
Employee agrees that he and the Company may amend the definition of “Territory”
from and after the date hereof to reflect any significant contraction or
expansion of the geographical area in which he performs the services hereunder.
 




11.2

Non-solicitation of Customers. Employee agrees that all customers whose
relationships are managed by Employee, or with whom Employee has contact during
the term of this Employee Agreement, are the Company’s customers, and that all
fees and revenues produced from such relationships or contacts are the exclusive
property of the Company.  





5




--------------------------------------------------------------------------------

Employee hereby waives and releases all claims and rights of ownership to such
customer relationships, fees and revenues.  Furthermore, at all times during the
term of this Employee Agreement and for a period of five (5) years thereafter,
Employee will not directly or indirectly, on his own behalf or on behalf of any
person, firm, partnership, association, corporation, business organization,
entity or enterprise, solicit, call upon or attempt to solicit or call upon, any
customer or prospective customer of the Company, or any representative of any
customer or prospective customer of the Company, with a view to the sale or
provision of any product or service competitive or potentially competitive with
any product or service sold or provided, or under development, by the Company at
any time during the shorter in duration of the term of this Employee Agreement
and the last five (5) years thereof; provided that the restrictions set forth in
this sentence shall apply only to customers or prospective customers of the
Company, or representatives of customers or prospective customers of the
Company, with which Employee had contact at any time during the shorter in
duration of the term of this Employee Agreement and the last five (5) years
thereof.




11.3

Non-solicitation of Employees and Independent Contractors.  At all times during
the term of this Employee Agreement and for a period of five (5) years
thereafter, Employee will not directly or indirectly solicit or encourage any
employee or independent contractor of the Company to leave such employment or
engagement with the Company, or directly or indirectly employ or engage in any
capacity any former employee or independent contractor of the Company, unless
such former employee or independent contractor of the Company shall have ceased
to be so employed or engaged by the Company for a period of at least two (2)
years immediately prior to such action by Employee.




ARTICLE 12

Construction




Employee acknowledges and agrees that the covenants and agreements contained in
Sections 10 and 11 of this Employee Agreement are the essence of this Employee
Agreement, and that each of such covenants and agreements is reasonable and
necessary to protect and preserve the interests and business of the Company.
 Employee further acknowledges and agrees that: (i) each of such covenants and
agreements is separate, distinct and severable, not only from the other of such
covenants and agreements, but also from the remaining provisions of this
Employee Agreement, (ii) the unenforceability of any such covenants or
agreements shall not affect the validity or enforceability of any other such
covenants or agreements or any other provision or provisions of this Employee
Agreement, and (iii) in the event any court of competent jurisdiction or
arbitrator, as applicable, determines, rules or holds that any such covenant or
agreement hereof is overly broad or against the public policy of the state, then
said court or arbitrator, as the case may be, is specifically authorized to
reform and narrow said covenant or agreement to the extent necessary to make
said reformed and narrowed covenant or agreement valid and enforceable to the
maximum enforceable restriction permitted by law.




ARTICLE 13

Remedies




It is specifically understood and agreed that (i) any breach of any of the
provisions of Section 10 or 11 of this Employee Agreement is likely to result in
irreparable injury to the





6




--------------------------------------------------------------------------------

Company, (ii) the remedy at law alone will be an inadequate remedy for such
breach, and (iii) in addition to any other remedy it may have for such breach,
the Company shall be entitled to enforce the specific performance of this
Employee Agreement by Employee and to seek both temporary and permanent
injunctive relief (to the extent permitted by law) without the necessity of
proving actual damages.  Notwithstanding any other provision of this Employee
Agreement to the contrary, any and all obligations of the Company to pay any
compensation to Employee for any reason shall cease and terminate upon the
breach by Employee of any of the obligations of Employee under Sections 10 or 11
of this Employee Agreement.




ARTICLE 14

Existing Restrictive Covenants and Indemnification




Employee represents and warrants that (i) Employee is not a party to or subject
to any outstanding contract, agreement or order whereby Employee is prohibited
from entering into this Employee Agreement, or any outstanding restrictive
covenant or noncompetition agreement which would interfere with or prevent
Employee’s employment hereunder as contemplated by this Employee Agreement; (ii)
Employee has performed any and all duties or obligations that he may have under
any contract or agreement with a former Employer or other party, including,
without limitation, the return of all confidential materials; and (iii) Employee
is currently not in possession of any confidential materials or property
belonging to any such former Employer or other party.  Employee acknowledges and
agrees that he shall advise the Company in the event that his duties with the
Company should be changed or enlarged in such a manner as to conflict with any
such prior contract, agreement, order or restrictive covenant.  Without
limitation on any other rights or remedies available to the Company with respect
to Employee’s breach of his obligations hereunder, Employee shall defend,
indemnify and hold the Company, the Affiliates, and each of their respective
shareholders, officers, directors, employees, counsel, agents, affiliates and
assigns (collectively, the “Company Indemnities”) harmless from and against any
and all direct or indirect demands, claims, payments, obligations, recoveries,
deficiencies, fines, penalties, assessments, actions, causes of action, suits,
losses, diminution in the value of assets of the Company, compensatory,
punitive, exemplary or consequential damages (including, without limitation,
lost income and profits and interruptions of business), liabilities, costs,
expenses, and interest on any amount payable to a third party as a result of the
foregoing, whether accrued, absolute, contingent, known, unknown or otherwise
asserted against, imposed upon or incurred by Company Indemnities, or any of
them, by reason of or resulting from, arising out of, based upon or otherwise in
respect of (1) any conflict between Employee’s employment hereunder and any
prior employment, duty, contract, express or implied agreement, order or
restrictive covenant, or (2) any misrepresentation by Employee hereunder as to
any facts which are the subject matter of any conflict or violation of any prior
contract, agreement, order or restrictive covenant on the part of Employee.




ARTICLE 15

Notice to Future Employers




If Employee’s employment hereunder terminates for any reason, (i) Employee
shall, during the five (5) year period after the effective date of such
termination, inform any subsequent employers, business partners or colleagues of
the existence and provisions of Sections 11.1 and 11.2 of this Employee
Agreement and, if requested, provide a copy of such Sections of this





7




--------------------------------------------------------------------------------

Employee Agreement to any such employer, business partner or colleague; and the
Company may, at any time, notify any future employer, business partner or
colleague of Employee of the existence and provisions of Sections 11.1 and 11.2
of this Employee Agreement.




ARTICLE 16

Notices




Any notice given under this Employee Agreement to either party shall be made in
writing.  Notices shall be deemed given when delivered by hand, document
delivery service, or when mailed by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the party at the address set forth
below.




Employee address:

Louis C. Glasgow

1693 Yardley

West Chester, PA 19380




with a copy to:

________________

________________




Company address:

Mr. James S. Marcelli

Lightwave Logic, Inc.

111 Ruthar Drive

Newark, Delaware 19711




with a copy to:




David M. Bovi, Esq.

319 Clematis Street, Suite 700

West Palm Beach, Florida 33401




Each party may designate a different address for receiving notices by giving
written notice of the different address to the other party. The written notice
of the different address will be deemed given when it is received by the other
party.




ARTICLE 17

Binding Agreement




17.1.

Company’s Successors.  The rights and obligations of the Company under this
Employee Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.




17.2.

Employee’s Successors.  This Employee Agreement shall inure to the benefit and
be enforceable by Employee’s personal representatives, legatees, and heirs. If
Employee dies while amounts are still owed, such amounts shall be paid to
Employee’s legatees or, if no such person or persons have been designated, to
Employee’s estate.








8




--------------------------------------------------------------------------------

ARTICLE 18

Waivers




The waiver by either party of a breach of any provision of this Employee
Agreement shall not operate or be construed as a waiver of any subsequent
breach.




ARTICLE 19

Entire Agreement




19.1.

No Other Agreements.  This instrument contains the entire agreement of the
parties pertaining to the employment of Employee by the Company.  The parties
have not made any agreements or representations, oral or otherwise, express or
implied, pertaining to the employment of Employee by the Company other than
those specifically included in this Employee Agreement.




19.2.

Prior Agreements. This Employee Agreement supersedes any prior employee
agreements pertaining to or connected with or arising in any manner out of the
employment of Employee by the Company. All such agreements are terminated and
are of no force or effect whatsoever.




ARTICLE 20

Amendment of Agreement




No change or modification of this Employee Agreement shall be valid unless it is
in writing and signed by the party against whom the change or modification is
sought to be enforced. No change or modification by the Company shall be
effective unless it is approved by the Company’s Board of Directors and signed
by an officer specifically authorized to sign such documents.




ARTICLE 21

Severability of Provisions




If any provision of this Employee Agreement is invalidated or held
unenforceable, the invalidity or unenforceability of that provision or
provisions shall not affect the validity or enforceability of any other
provision of this Employee Agreement.




ARTICLE 22

Assignment of Agreement




Other than as otherwise provided for in this Employee Agreement, so long as
Employee is an Employee pursuant to this Employee Agreement, the Company shall
not assign this Employee Agreement without Employee’s prior written consent,
which consent shall not be unreasonably withheld. Employee may not assign this
Employee Agreement.








9




--------------------------------------------------------------------------------

ARTICLE 23

Governing Law and Venue




 This Agreement shall be deemed to have been entered into by all parties within
the State of Delaware and all questions regarding the validity and
interpretation of this Employee Agreement shall be governed by and construed and
enforced in all respects in accordance with the laws of the State of Delaware as
applied to contracts made and to be performed entirely within Delaware without
regard to choice of law provisions.  The sole and proper venue shall be New
Castle County, Delaware.




ARTICLE 24

Arbitration of Disputes




If a dispute arises out of or relates to this Employee Agreement, or the breach
thereof, and if the dispute cannot be settled through negotiation, the parties
agree first to try in good faith to settle the dispute by mediation administered
by the American Arbitration Association under its Employment Mediation Rules
before resorting to arbitration, litigation or some other dispute resolution
procedure.




ARTICLE 25

Acknowledgment




Employee acknowledges that he has had the benefit of independent professional
counsel with respect to this Agreement and that the Employee is not relying upon
the Company, the Company’s attorneys or any person on behalf of or retained by
the Company for any advice or counsel with respect to this Agreement.  




[See Signature Page Attached]








10




--------------------------------------------------------------------------------




IN WITNESS, the parties have executed this Employee Agreement in duplicate on
the date and year first above written.







 

 

Employee,

 

 

 

 

 

/s/ Louis C. Glasgow

Witness

 

Louis C. Glasgow

 

 

 

 

 

By:  /s/ James S. Marcelli

Witness

 

James S. Marcelli, CEO

 

 

Lightwave Logic, Inc.,








11




--------------------------------------------------------------------------------

Appendix A




Duties of Employee




Employee, as the Company’s Chief Technology Officer, subject to the control of
the Company’s Chief Executive Officer and the Board of Directors shall be
responsible for:







A.

 Managing the development of the Company’s electro-optical and non-linear
optical polymer technology platform for commercial usage, including developing,
improving, cost-reducing and packaging the Company’s basic technology into
commercially salable products and developing and overseeing outsourcing
relationships with product manufacturing partners.




B.

Such other duties as may be prescribed by the Chief Executive Officer and/or the
Board of Directors which are reasonably agreed upon by Employee.








12




--------------------------------------------------------------------------------




Appendix B




Other Compensation







I.

Option Grant:

Options:

150,000 (non-qualified)  

Exercise Price:

$0.63 per share

Grant Date:

11/01/2011

Expiration Date:

10/31/2016   

Vesting Schedule:

The options vest quarterly over three years in equal installments of 12,500
shares per quarter beginning November 1, 2011. The options grant shall be made
pursuant to the Company’s 2007 Employee Stock Plan and subject to the terms of
the Plan’s standard non-statutory stock option agreement.








13


